FILED
                             NOT FOR PUBLICATION                            JUL 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANKLIN AGUSTIN GARCIA-                         No. 07-71328
AUCCA,
                                                 Agency No. A046-790-055
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Franklin Agustin Garcia-Aucca, native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

the immigration judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. See Bromfield v. Mukasey, 543 F.3d
1071, 1075 (9th Cir. 2008) (holding that the jurisdiction stripping provision found

at 8 U.S.C. § 1242(a)(2)(C) applies only to removal orders, not to applications for

asylum, withholding of removal, or CAT relief). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review Garcia-Aucca’s contention that BIA abused

its discretion in declining to accept his untimely brief. See Zeitano v. Holder, 596
F.3d 517, 524-25 (9th Cir. 2010).

      Garcia-Aucca does not challenge the BIA and IJ’s denial of his asylum,

withholding of removal, and CAT claims, and has therefore waived these issues.

See Martinez-Serranno v. INS, 94 F.3d 1256, 1259–60 (9th Cir. 1996) (“Issues

raised in a brief that are not supported by argument are deemed abandoned.”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    07-71328